Citation Nr: 0900764	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	 Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
April 1971 and September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran testified at his hearing in November 2008 about 
different in-service stressors.  Specifically, he testified 
that from August 31, 1968 to October 31, 1968 he was 
stationed with the 163rd Aviation Group, 101st Airborne 
Division at Camp Eagle where there were constant mortar 
attacks.  He was stationed at Camp Evans with the 158th 
Aviation Assault Group when Sergeant First Class Couch was 
killed in front of him.  He exited the helicopter when he saw 
that the soldier had been decapitated.  

The Board notes that the veteran has submitted a record from 
The U.S. National Archives & Records Administration that 
showed that a Sergeant First Class Couch was killed in the 
Republic of Vietnam.  The Board finds that the veteran has 
submitted information to verify the alleged stressors through 
U.S. Army and Joint Service Records Research Center.  

The Board also notes that VA is obligated to obtain relevant 
records pertaining to claimant's active military service that 
are held or maintained by a government entity, if the 
claimant furnished sufficient information to locate those 
records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

The Board finds that the RO should then arrange for a VA 
examination to determine if the veteran has a current 
diagnosis of PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran should be informed that he may 
submit evidence to support his claim.  
The RO also should obtain all of the 
veteran's pertinent VA treatment records. 

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should undertake all indicated 
action in order to verify the claimed 
stressors with USA JSRRC, specifically 
the mortar attacks and the death that the 
veteran witnessed.  

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of PTSD.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD due 
to his military service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



